DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 and 21-24 are pending in this application.  Acknowledgement is made of the amendment received 2/22/16 cancelling claims 17-20 and adding new claims 21-24. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16 and 21-24) in the reply filed on 8/12/22 is acknowledged.  Claims 17-20 (cancelled in the 8/12/22 amendment) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-16 and 21-24 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 6-8 and 21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Patent Application Publication No 2018/0374895) hereinafter referred to as Hsu. 
Per Claim 1 Hsu discloses a method for manufacturing a memory device, comprising
forming a via trench (131’) in a substrate (140) (see figure 4); 
forming a via (including 131A and 131B) in the via trench, wherein a lower portion of the via includes a first metal (131A) and an upper portion of the via includes a second metal (131B) that is different from the first metal; 
forming a magnetic tunneling junction (135) over the via; and 
forming a top electrode (133) over the magnetic tunneling junction
Per Claim 6 Hsu discloses the method of claim 1 including where the first metal is copper and the second metal is tungsten. [0048]
Per Claim 7 Hsu discloses the method of claim 1 including prior to the forming of the via, depositing a diffusion barrier layer (161) in the via trench
Per Claim 8 Hsu discloses the method of claim 1 including prior to the forming of the magnetic tunneling junction, forming a bottom electrode over the via. (see fig 9)
Per Claim 21 Hsu discloses a method comprising
providing a substrate (including 100A/100B); 
forming a dielectric layer (including 141/142) over the substrate; 
patterning the dielectric layer to form a trench exposing a top surface of the substrate; (see figure 4)
depositing a barrier layer (161) on sidewalls of the trench and on the top surface of the substrate; (see figure 4)
depositing a first metal layer (131A) in a lower portion of the trench, wherein the first metal layer is essentially of copper [0048]; 
depositing a second metal layer (131B) in an upper portion of the trench, wherein the second metal layer is essentially of tungsten [0048]; 
forming a magnetic tunneling junction stack (135) on the second metal layer; and 
forming a top electrode layer (133) over the magnetic tunneling junction stack. 

Allowable Subject Matter
Claims 2-5, 9-10 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-16 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894